DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/9/2020 has been entered.
Response to Amendment
Applicant’s amendments to the claims, filed 10/9/2020, are accepted and appreciated by the examiner.
Response to Arguments
Applicant’s arguments filed 10/9/2020 have been fully considered but they are not persuasive.
	The declaration under 37 CFR 1.132 filed 10/9/2020 is insufficient to overcome the rejection of claims 1,3-22 based upon  35 U.S.C. 103 as set forth in the last Office action because:  the facts presented are not germane to the rejection at issue and the showing is not commensurate in scope with the claims.  Mr Olde’s declaration recites, equations that are not recited in the claims nor are they supported in the specification .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 6, 13-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Furmanski (US 2011/0106466A1) and MIT OpenCourseWareHertz (6.003 Signals and Systems) and Hertz (US 6,090,048).	Claim 1 Furmanski teaches	A device for filtering a pressure signal obtained from a pressure sensor in a fluid containing system, the pressure signal comprising first pulses and second pulses, the first pulses originating from a first periodic pulse generator, said device comprising (See Abstract):
	an input for receiving the pressure signal from the pressure sensor(See Para[0027] Examiner notes that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d-1647 (1987).); and 	a signal processor connected to the input, the signal processor configured to (See Para[0027]):
	determine, based on a reference signal (See Fig 11 (a) and Para[0145]), a plurality of harmonics associated with the first pulses (See Fig 11(b) and Para[0145]), , and wherein the reference signal is indicative of a current operating frequency of the first periodic pulse generator (See Para[0145]);	compute, for a time window within the pressure signal (See Para[0011])	However Furmanski is silent to the language of	the plurality of harmonics including sine waves at a plurality of harmonic frequencies and cosine waves at the plurality of harmonic frequencies	correlation values between (i) the sine waves of the plurality of harmonics and the pressure signal and (ii) the cosine waves of the plurality of harmonics and the
pressure signal;	and	generate a filtered signal including the second pulses and removing the first pulses by (i) combining, as a function of the correlation values, the plurality of harmonics associated with the first pulses and (ii) subtracting the combined plurality of harmonics from the pressure signal.	Nevertheless MIT OpenCouseWare teaches	the plurality of harmonics including sine waves at a plurality of harmonic frequencies and cosine waves at the plurality of harmonic frequencies	
    PNG
    media_image1.png
    1037
    1358
    media_image1.png
    Greyscale
	Examiner notes that a sine wave and cosine wave are the same wave but merely offset by a phase of pi/2.	However MIT OpenCourseWare is silent to the language of	
	correlation values between (i) the sine waves of the plurality of harmonics and the pressure signal and (ii) the cosine waves of the plurality of harmonics and the
pressure signal;and	generate a filtered signal including the second pulses and removing the first pulses by (i) combining, as a function of the correlation values, the plurality of harmonics associated with the first pulses and (ii) subtracting the combined plurality of harmonics from the pressure signal.	Nevertheless Hertz teaches	compute correlation values between (i) the sine waves of the plurality of harmonics and the pressure signal and (ii) the cosine waves of the plurality of harmonics and the (See Fig 3 and Fig 4 and Col 6 lines  17-26.  The correlation value have been interpreted as being shown in Fig 4.  The correlation value is viewed as the amount of the particular frequency (the y axis value of the frequency)); and	generate a filtered signal including the second pulses and removing the first pulses by (i) combining, as a function of the correlation values, the plurality of harmonics associated with the first pulses and (ii) subtracting the combined plurality of harmonics from the pressure signal.	(See Fig 3 and Fig 4 and Col 6 lines  17-26.  By eliminating the frequency fo and its harmonics, the effect of the blood pump's pressure pulses on the pressure in the arterial sensor 4 can be eliminated.  Since the harmonics depend on the correlation values, subtracting by the harmonics is inherently is a function of the correlation values.) and Examiner has interpreted the second pulses as the half base harmonic of the signal (See Fig 5 and Col 6 lines 36-48) (See Col 4 lines 33-36 In this case it is necessary to filter the signal which is obtained from the pressure sensor in order to remove pressure waves from other sources than the heart, such as from the blood pump).	It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify Furmanski and use sinusoidal waveform such as that of MIT OpenCourseWare.	One of ordinary skill would have been motivated to modify Furmanski, because harmonics that are represented by a frequency inherently also are sinusoidal and would be no more than predictable use of prior art elements according to their established functions. 	It would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention to modify Furmanski and compute correlation values and generate a filtered signal such as that of Hertz		One of ordinary skill in the art would have been motivated to modify Furmanski because to eliminate interference signals and improve the signal and would be no more than predictable use of prior art elements according to their established functions.	With respect to Claim 6 Furmanski is silent to the language of	The device of claim 1, 	wherein the signal processor is configured to, when computing the correlation values, set all harmonics among the plurality of harmonics to have a correlation time window that matches the time window.. 	Nevertheless Hertz teaches	wherein the signal processor is configured to, when computing the correlation values, set all harmonics among the plurality of harmonics to have a correlation time window that matches the time window.. (See Fig 3 and Fig 4.  Examiner has interpreted that each harmonic in Figure 4 originated from the same time window in Figure 3 and therefore is set to that time window)	It would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention to modify Furmanski wherein the signal processor is configured to, when computing the correlation values, set all harmonics among the plurality of harmonics to matches the time window such as that of Hertz.	One of ordinary skill in the art would have been motivated to modify Furmanski because using Fourier transforms would be no more than predictable use of prior art elements according to their established functions.	With respect to Claim 13 Furmanski is silent to the language of	The device of claim 1, 	wherein the signal processor is configured to generate the filtered signal by combining the plurality of harmonics as a function of the correlation values to form a predicted temporal signal profile of the first pulses within the time window, and subtract the predicted temporal profile from the pressure signal.		Nevertheless Hertz teaches	wherein the signal processor is configured to generate the filtered signal by combining the plurality of harmonics as a function of the correlation values to form a predicted temporal signal profile of the first pulses within the time window, and subtract the predicted temporal profile from the pressure signal. (See Fig 3 and Fig 4 and Col 6 lines  17-26.  By eliminating the frequency fo and its harmonics.  		It would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention to modify Furmanski wherein the signal processor is configured to generate the filtered signal by combining the harmonics as a function of the correlation values so as to form a predicted temporal signal profile of the first pulses within the time window, and subtracting the predicted temporal profile from the pressure signal such as that of Hertz		One of ordinary skill in the art would have been motivated to modify Furmanski because to eliminate interference signals and improve the signal and would be no more than predictable use of prior art elements according to their established functions.	With respect to Claim 14 Furmanski is silent to the language of	The device of claim 1, 	wherein the signal processor is configured to generate the filtered signal by subtracting a linear combination of the plurality of harmonics using the correlation values as coefficients. 	Nevertheless Hertz teaches	wherein the signal processor is configured to generate the filtered signal by subtracting a linear combination of the plurality of harmonics using the correlation values as coefficients. (See Fig 3 and Fig 4 and Col 6 lines  17-26.  By eliminating the frequency fo and its harmonics); 	It would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention to modify Furmanski wherein the signal processor is configured to generate the filtered signal by subtracting a linear combination of the plurality of harmonics using the correlation values as coefficients such as that of Hertz.	One of ordinary skill in the art would have been motivated to modify Furmanski because to eliminate interference signals and improve the signal and would be no more than predictable use of prior art elements according to their established functions.	With respect to Claim 15 Furmanski is silent to the language of	The device of claim 1, 	wherein the signal processor is configured to generate the filtered signal by subtracting the plurality of harmonics from the pressure signal within the time window. 	Nevertheless Hertz teaches	wherein the signal processor is configured to generate the filtered signal by subtracting the plurality of harmonics from the pressure signal within the time window. (See Fig 3 and Fig 4 and Col 6 lines  17-26.  By eliminating the frequency fo and its harmonics); 	It would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention to modify Furmanski wherein the signal processor is configured to generate the filtered signal by subtracting the plurality of harmonics from the pressure signal within the time window such as that of Hertz.	One of ordinary skill in the art would have been motivated to modify Furmanski because to eliminate interference signals and improve the signal and would be no more than predictable use of prior art elements according to their established functions.	With respect to Claim 16 Furmanski teaches		The device of claim 1, 	wherein the signal processor is configured to repeatedly generate the filtered signal for a sequence of time windows to at least substantially eliminate the first pulses while retaining the second pulses (See Para[0027] a time-dependent monitoring signal in which the first pulses are essentially eliminated.  	With respect to Claim 17 Furmanski teaches	The device of claim 16, 	wherein the time windows in the sequence of time windows are non-overlapping (See Para[0078] These evaluation segments may be overlapping or non-overlapping in time.). 	With respect to Claim 18 Furmanski teaches	The device of claim 16, 	wherein the time windows in the sequence of time windows are partially overlapping, wherein each subtraction of the plurality of harmonics from the pressure signal within the time window of the pressure signal results in a filtered signal segment, said signal processor being further configured to generate the filtered signal by combining overlapping signal values in the filtered signal segments.  (See Para[0078] These evaluation segments may be overlapping or non-overlapping in time.). 	With respect to Claim 19 Furmanski is silent to the language of	The device of claim 1, 	wherein the fluid containing system comprises an extracorporeal blood flow circuit connected to a blood system in a human body, and wherein the first periodic pulse generator comprises a pumping device in the extracorporeal blood flow circuit, and wherein the second pulses originate from a physiological pulse generator in the human body. 	Nevertheless Hertz teaches	wherein the fluid containing system comprises an extracorporeal blood flow circuit connected to a blood system in a human body, and wherein the first periodic pulse generator comprises a pumping device in the extracorporeal blood flow circuit, and wherein the second pulses originate from a physiological pulse generator in the human body (See Abstract and Fig 2)	It would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention to modify Furmanski wherein the fluid containing system comprises an extracorporeal blood flow circuit connected to a blood system in a human body, and wherein the first periodic pulse generator comprises a pumping device in the extracorporeal blood flow circuit, and wherein the second pulses originate from a physiological pulse generator in the human body such as that of Hertz.	One of ordinary skill in the art would have been motivated to modify Furmanski because using  extracorporeal blood flow circuit would be no more than predictable use of prior art elements according to their established functions.	With respect to Claim 20 Furmanski teaches	A fluid containing system operable to filter a pressure signal, the pressure signal comprising first pulses and second pulses, the first pulses originating from a first periodic pulse generator, said system comprising (See Abstract): 	a pressure sensor configured to generate the pressure signal (See Para[0027]):
; and	a processor configured (See Para[0027]):
 to :	receive the pressure signal from the pressure sensor (See Para[0027]; 	determine, based on a reference signal (See Fig 11 (a) and Para[0145]), a plurality of harmonics associated with the first pulses (See Fig 11(b) and Para[0145]), , and wherein the reference signal is indicative of a current operating frequency of the first periodic pulse generator (See Para[0145]);	compute, for a time window within the pressure signal (See Para[0011])	However Furmanski is silent to the language of	the plurality of harmonics including sine waves at a plurality of harmonic frequencies and cosine waves at the plurality of harmonic frequencies	correlation values between (i) the sine waves of the plurality of harmonics and the pressure signal and (ii) the cosine waves of the plurality of harmonics and the; and	generate a filtered signal including the second pulses and removing the first pulses by (i) combining, as a function of the correlation values, the plurality of harmonics associated with the first pulses and (ii) subtracting the combined plurality of harmonics from the pressure signal.	Nevertheless MIT OpenCouseWare teaches	the plurality of harmonics including sine waves at a plurality of harmonic frequencies and cosine waves at the plurality of harmonic frequencies	
    PNG
    media_image1.png
    1037
    1358
    media_image1.png
    Greyscale
	Examiner notes that a sine wave and cosine wave are the same wave but merely offset by a phase of pi/2.	However MIT OpenCourseWare is silent to the language of	correlation values between (i) the sine waves of the plurality of harmonics and the pressure signal and (ii) the cosine waves of the plurality of harmonics and the; and	generate a filtered signal including the second pulses and removing the first pulses by (i) combining, as a function of the correlation values, the plurality of harmonics associated with the first pulses and (ii) subtracting the combined plurality of harmonics from the pressure signal.	Nevertheless Hertz teaches	compute, correlation values between (i) the sine waves of the plurality of harmonics and the pressure signal and (ii) the cosine waves of the plurality of harmonics and the (See Fig 3 and Fig 4 and Col 6 lines  17-26.  The correlation value have been interpreted as being shown in Fig 4.  The correlation value is viewed as the amount of the particular frequency (the y axis value of the frequency)); and	generate a filtered signal including the second pulses and removing the first pulses by (i) combining, as a function of the correlation values, the plurality of harmonics associated with the first pulses and (ii) subtracting the combined plurality of harmonics from the pressure signal.	(See Fig 3 and Fig 4 and Col 6 lines  17-26.  By eliminating the frequency fo and its harmonics, the effect of the blood pump's pressure pulses on the pressure in the arterial sensor 4 can be eliminated.  Since the harmonics depend on the correlation values, subtracting by the harmonics is inherently is a function of the correlation values.) and Examiner has interpreted the second pulses as the half base harmonic of the signal (See Fig 5 and Col 6 lines 36-48) (See Col 4 lines 33-36 In this case it is necessary to filter the signal which is obtained from the pressure sensor in order to remove pressure waves from other sources than the heart, such as from the blood pump).	It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify Furmanski and use sinusoidal waveform such as that of MIT OpenCourseWare.	One of ordinary skill would have been motivated to modify Furmanski, because harmonics that are represented by a frequency inherently also are sinusoidal and would be no more than predictable use of prior art elements according to their established functions. 	It would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention to modify Furmanski and compute correlation values and generate a filtered signal such as that of Hertz		One of ordinary skill in the art would have been motivated to modify Furmanski because to eliminate interference signals and improve the signal and would be no more than predictable use of prior art elements according to their established functions.	With respect to Claim 21 Furmanski teaches	A method of filtering a pressure signal obtained from a pressure sensor in a fluid containing system, the pressure signal comprising first pulses and second pulses originating from a first periodic pulse generator, said method comprising the steps of(See Abstract): 	obtaining the pressure signal from the pressure sensor; (See Para[0027]);	determining, based on a reference signal (See Fig 11 (a) and Para[0145]), a plurality of harmonics associated with the first pulses (See Fig 11(b) and Para[0145]), and wherein the reference signal is indicative of a current operating frequency of the first periodic pulse generator (See Para[0145]);	computing, for a time window within the pressure signal (See Para[0011])	However Furmanski is silent to the language of	the plurality of harmonics including sine waves at a plurality of harmonic frequencies and cosine waves at the plurality of harmonic frequencies	correlation values between (i) the sine waves of the plurality of harmonics and the pressure signal and (ii) the cosine waves of the plurality of harmonics and the; and	generating a filtered signal including the second pulses and removing the first pulses by (i) combining, as a function of the correlation values, the plurality of harmonics associated with the first pulses and (ii) subtracting the combined plurality of harmonics from the pressure signal.	Nevertheless MIT OpenCouseWare teaches	the plurality of harmonics including sine waves at a plurality of harmonic frequencies and cosine waves at the plurality of harmonic frequencies	
    PNG
    media_image1.png
    1037
    1358
    media_image1.png
    Greyscale
	Examiner notes that a sine wave and cosine wave are the same wave but merely offset by a phase of pi/2.	However MIT OpenCourseWare is silent to the language of	correlation values between (i) the sine waves of the plurality of harmonics and the pressure signal and (ii) the cosine waves of the plurality of harmonics and the; and	generating a filtered signal including the second pulses and removing the first pulses by (i) combining, as a function of the correlation values, the plurality of harmonics associated with the first pulses and (ii) subtracting the combined plurality of harmonics from the pressure signal.	Nevertheless Hertz teaches	computing, correlation values between (i) the sine waves of the plurality of harmonics and the pressure signal and (ii) the cosine waves of the plurality of harmonics and the (See Fig 3 and Fig 4 and Col 6 lines  17-26.  The correlation value have been interpreted as being shown in Fig 4.  The correlation value is viewed as the amount of the particular frequency (the y axis value of the frequency)); and	generating a filtered signal including the second pulses and removing the first pulses by (i) combining, as a function of the correlation values, the plurality of harmonics associated with the first pulses and (ii) subtracting the combined plurality of harmonics from the pressure signal.	(See Fig 3 and Fig 4 and Col 6 lines  17-26.  By eliminating the frequency fo and its harmonics, the effect of the blood pump's pressure pulses on the pressure in the arterial sensor 4 can be eliminated.  Since the harmonics depend on the correlation values, subtracting by the harmonics is inherently is a function of the correlation values.) and Examiner has interpreted the second pulses as the half base harmonic of the signal (See Fig 5 and Col 6 lines 36-48) (See Col 4 lines 33-36 In this case it is necessary to filter the signal which is obtained from the pressure sensor in order to remove pressure waves from other sources than the heart, such as from the blood pump).	It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify Furmanski and use sinusoidal waveform such as that of MIT OpenCourseWare.	One of ordinary skill would have been motivated to modify Furmanski, because harmonics that are represented by a frequency inherently also are sinusoidal and would be no more than predictable use of prior art elements according to their established functions. 	It would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention to modify Furmanski and compute correlation values and generate a filtered signal such as that of Hertz		One of ordinary skill in the art would have been motivated to modify Furmanski because to eliminate interference signals and improve the signal and would be no more than predictable use of prior art elements according to their established functions.	With respect to Claim 22 Furmanski teaches	A non-transitory computer-readable medium for filtering a pressure signal obtained from a pressure sensor in a fluid containing system, the pressure signal comprising first pulses and second pulses, the first pulses originating from a first periodic pulse generator, the computer-readable medium comprising(See Para[0009] and Abstract): 	computer instructions which, when executed by a processor, cause the processor to: obtain a pressure signal from the pressure sensor (See Para[0027]); 	determine, based on a reference signal (See Fig 11 (a) and Para[0145]), a plurality of harmonics associated with the first pulses (See Fig 11(b) and Para[0145]), , and wherein the reference signal is indicative of a current operating frequency of the first periodic pulse generator (See Para[0145]);	compute, for a time window within the pressure signal (See Para[0011])	However Furmanski is silent to the language of	the plurality of harmonics including sine waves at a plurality of harmonic frequencies and cosine waves at the plurality of harmonic frequencies	correlation values between (i) the sine waves of the plurality of harmonics and the pressure signal and (ii) the cosine waves of the plurality of harmonics and the; and	generate a filtered signal including the second pulses and removing the first pulses by (i) combining, as a function of the correlation values, the plurality of harmonics associated with the first pulses and (ii) subtracting the combined plurality of harmonics from the pressure signal.	Nevertheless MIT OpenCouseWare teaches	the plurality of harmonics including sine waves at a plurality of harmonic frequencies and cosine waves at the plurality of harmonic frequencies	
    PNG
    media_image1.png
    1037
    1358
    media_image1.png
    Greyscale
	Examiner notes that a sine wave and cosine wave are the same wave but merely offset by a phase of pi/2.	However MIT OpenCourseWare is silent to the language of	correlation values between (i) the sine waves of the plurality of harmonics and the pressure signal and (ii) the cosine waves of the plurality of harmonics and the; and	generate a filtered signal including the second pulses and removing the first pulses by (i) combining, as a function of the correlation values, the plurality of harmonics associated with the first pulses and (ii) subtracting the combined plurality of harmonics from the pressure signal.	Nevertheless Hertz teaches	compute, correlation values between (i) the sine waves of the plurality of harmonics and the pressure signal and (ii) the cosine waves of the plurality of harmonics and the (See Fig 3 and Fig 4 and Col 6 lines  17-26.  The correlation value have been interpreted as being shown in Fig 4.  The correlation value is viewed as the amount of the particular frequency (the y axis value of the frequency)); and	generate a filtered signal including the second pulses and removing the first pulses by (i) combining, as a function of the correlation values, the plurality of harmonics associated with the first pulses and (ii) subtracting the combined plurality of harmonics from the pressure signal.	(See Fig 3 and Fig 4 and Col 6 lines  17-26.  By eliminating the frequency fo and its harmonics, the effect of the blood pump's pressure pulses on the pressure in the arterial sensor 4 can be eliminated.  Since the harmonics depend on the correlation values, subtracting by the harmonics is inherently is a function of the correlation values.) and Examiner has interpreted the second pulses as the half base harmonic of the signal (See Fig 5 and Col 6 lines 36-48) (See Col 4 lines 33-36 In this case it is necessary to filter the signal which is obtained from the pressure sensor in order to remove pressure waves from other sources than the heart, such as from the blood pump).	It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify Furmanski and use sinusoidal waveform such as that of MIT OpenCourseWare.	One of ordinary skill would have been motivated to modify Furmanski, because harmonics that are represented by a frequency inherently also are sinusoidal and would be no more than predictable use of prior art elements according to their established functions. 	It would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention to modify Furmanski and compute correlation values and generate a filtered signal such as that of Hertz		One of ordinary skill in the art would have been motivated to modify Furmanski because to eliminate interference signals and improve the signal and would be no more than predictable use of prior art elements according to their established functions.
Claims 3, 4, 5, 7, 9-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Furmanski (US 2011/0106466A1) and MIT OpenCourseWareHertz (6.003 Signals and Systems) and Hertz (US 6,090,048) as applied to claim 1 above, and further in view of Wikipedia- Fourier Transform.

	With respect to Claim 3 Furmanski is silent to the language of	The device of claim 1, 	wherein the signal processor is configured to, when computing the correlation value of a given harmonic, generate product values by multiplying individual pressure values in the pressure signal by individual values in the given harmonic, and generate the correlation value as a function of a time-sequence of the product values. 	Nevertheless Wikipedia-Fourier Transform teaches	wherein the signal processor is configured to, when computing the correlation value of a given harmonic, generate product values by multiplying individual pressure values in the pressure signal by individual values in the given harmonic, and generate the correlation value as a function of a time-sequence of the product values. (See 
    PNG
    media_image2.png
    47
    318
    media_image2.png
    Greyscale
.  Where f(x) is viewed as the individual pressure value, and the term in front is viewed as the  values in the given harmonic)	It would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention to modify Furmanski wherein the signal processor is configured to, when computing the correlation value of a given harmonic, generate product values by multiplying individual pressure values in the pressure signal by individual values in the given harmonic, and generate the correlation value as a function of a time-sequence of the product values such as that of Wikipedia-Fourier Transform.	One of ordinary skill in the art would have been motivated to modify Furmanski because using Fourier transforms would be no more than predictable use of prior art elements according to their established functions.	With respect to Claim 4 Furmanski is silent to the language of	The device of claim 3, 	wherein the signal processor is configured to select the time-sequence of product values to correspond to at least one period of the given harmonic, and preferably at least two periods of the given harmonic. 	Nevertheless Wikipedia-Fourier Transform teaches	wherein the signal processor is configured to select the time-sequence of product values to correspond to at least one period of the given harmonic, and preferably at least two periods of the given harmonic (See Page 2 lines 1-6. Suppose that ƒ is a function which is zero outside of some interval [−L/2, L/2]. Then for any T ≥ L we may expand ƒ in a Fourier series on the interval [−T/2,T/2],).	It would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention to modify Furmanski wherein the signal processor is configured to select the time-sequence of product values to correspond to at least one period of the given harmonic such as that of Wikipedia-Fourier Transform.	One of ordinary skill in the art would have been motivated to modify Furmanski because using Fourier transforms would be no more than predictable use of prior art elements according to their established functions.	With respect to Claim 5 Furmanski is silent to the language of	The device of claim 3, 	wherein the signal processor is configured to select the time-sequence of product values to match a whole number of periods of the given harmonic. 	Nevertheless Wikipedia-Fourier Transform teaches	wherein the signal processor is configured to select the time-sequence of product values to match a whole number of periods of the given harmonic.  (See Page 2 lines 1-6. Suppose that ƒ is a function which is zero outside of some interval [−L/2, L/2]. Then for any T ≥ L we may expand ƒ in a Fourier series on the interval [−T/2,T/2],).	It would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention to modify Furmanski wherein the signal processor is configured to select the time-sequence of product values to match a whole number of periods of the given harmonic such as that of Wikipedia-Fourier Transform.	One of ordinary skill in the art would have been motivated to modify Furmanski because using Fourier transforms would be no more than predictable use of prior art elements according to their established functions.	With respect to Claim 7 Furmanski is silent to the language of	The device of claim 3, 	wherein the signal processor is configured to generate the correlation value as a summation, weighted or non-weighted, of the time-sequence of product values. 	Nevertheless Wikipedia-Fourier Transform teaches	wherein the signal processor is configured to generate the correlation value as a summation, weighted or non-weighted, of the time-sequence of product values.. (See 
    PNG
    media_image2.png
    47
    318
    media_image2.png
    Greyscale
.  Where the integral is viewed as a summation)	It would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention to modify Furmanski wherein the signal processor is configured to generate the correlation value as a summation, weighted or non-weighted, of the time-sequence of product values such as that of Wikipedia-Fourier Transform.	One of ordinary skill in the art would have been motivated to modify Furmanski because using Fourier transforms would be no more than predictable use of prior art elements according to their established functions.	With respect to Claim 9 Furmanski is silent to the language of	The device of claim 1, 	wherein the signal processor is configured to obtain a signal vector that represents the pressure signal within the time window, obtain a harmonic vector that represents a given harmonic, compute a scalar product between the signal vector and the harmonic vector, and obtain the correlation values based on the scalar product. 	Nevertheless Wikipedia-Fourier Transform teaches	wherein the signal processor is configured to obtain a signal vector that represents the pressure signal within the time window, obtain a harmonic vector that represents a given harmonic, compute a scalar product between the signal vector and the harmonic vector, and obtain the correlation values based on the scalar product (See Multi-dimensional version. The Fourier transform can be in any arbitrary number of dimensions n. As with the one dimensional case there are many conventions, for an integrable function ƒ(x) this article takes the definition:

    PNG
    media_image3.png
    45
    312
    media_image3.png
    Greyscale


where x and ξ are n dimensional vectors, and x·ξ is the dot product of the vectors.  Where the dot product is viewed as the scalar product)	It would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention to modify Furmanski wherein the signal processor is configured to obtain a signal vector that represents the pressure signal within the time window, obtain a harmonic vector that represents a given harmonic, compute a scalar product between the signal vector and the harmonic vector, and obtain the correlation value based on the scalar product such as that of Wikipedia-Fourier Transform.	One of ordinary skill in the art would have been motivated to modify Furmanski because using Fourier transforms in multi dimensions would be no more than predictable use of prior art elements according to their established functions.	With respect to Claim 10 Furmanski is silent to the language of	The device of claim 9, 	wherein the signal processor is configured to generate the correlation values based on the same signal vector. 	Nevertheless Wikipedia-Fourier Transform teaches	wherein the signal processor is configured to generate the correlation values based on the same signal vector. (See Multi-dimensional version. The Fourier transform can be in any arbitrary number of dimensions n. As with the one dimensional case there are many conventions, for an integrable function ƒ(x) this article takes the definition:

    PNG
    media_image3.png
    45
    312
    media_image3.png
    Greyscale


where x and ξ are n dimensional vectors, and x·ξ is the dot product of the vectors.  Where the signal vector is viewed as x)	It would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention to modify Furmanski wherein the signal processor is configured to generate the correlation values based on the same signal vector such as that of Wikipedia-Fourier Transform.	One of ordinary skill in the art would have been motivated to modify Furmanski because using Fourier transforms in multi dimensions would be no more than predictable use of prior art elements according to their established functions.	With respect to Claim 11 Furmanski is silent to the language of	The device of claim 1, 	wherein each of the plurality of harmonics is set to have a fixed value within the time window. 	Nevertheless Wikipedia-Fourier Transform teaches	wherein each of the plurality of harmonics is set to have a fixed value within the time window. . (See Uncertainty Principle . Suppose ƒ(t) is a square integrable function and is its Fourier transform. Without loss of generality, assume that ƒ(x) is normalized:

    PNG
    media_image4.png
    39
    160
    media_image4.png
    Greyscale


)	It would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention to modify Furmanski wherein each of the harmonics is set to have a fixed value within the time window. such as that of Wikipedia-Fourier Transform.	One of ordinary skill in the art would have been motivated to modify Furmanski because there is no loss of generality and thus would be no more than predictable use of prior art elements according to their established functions.


Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Furmanski (US 2011/0106466A1) and MIT OpenCourseWareHertz (6.003 Signals and Systems) and Hertz (US 6,090,048) as applied to claim 1 above, and further in view of Moloudi (US 2005/0054295 A1).
	With respect to Claim 12 Furmanski is silent to the language of	The device of claim 1, 	wherein the signal processor is further configured to, before computing the correlation values, process the pressure signal for selective removal of frequencies outside a predefined frequency range associated with the second pulses, and wherein the signal processor is configured to limit the plurality of harmonics to the predefined frequency range. 	Nevertheless Moloudi teaches	wherein the signal processor is further configured to, before computing the correlation values, process the pressure signal for selective removal of frequencies outside a predefined frequency range associated with the second pulses, and wherein the signal processor is configured to limit the plurality of harmonics to the predefined frequency range (See Abstract).	It would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention to modify Furmanski wherein the signal processor is further configured to, before computing the correlation values, process the pressure signal for selective removal of frequencies outside a predefined frequency range associated with the second pulses, and wherein the signal processor is configured to limit the plurality of harmonics to the predefined frequency range such as that of Moloudi.	One of ordinary skill in the art would have been motivated to modify Furmanski because filtering and modulating and downconverting is no more than predictable use of prior art element according to their established functions.
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Furmanski (US 2011/0106466A1) and MIT OpenCourseWareHertz (6.003 Signals and Systems) and Hertz (US 6,090,048) and Wikipedia-Fourier Transform as applied to claim 3 above, and further in view of Moloudi (US 2005/0054295 A1).	With respect to Claim 8 Furmanski is silent to the language of	The device of claim 3, 	wherein the signal processor is configured to operate a low-pass filter on the time-sequence of product values, and obtain the correlation value of the given harmonic based on an output signal of the low-pass filter. 	Nevertheless Moloudi teaches	wherein the signal processor is configured to operate a low-pass filter on the time-sequence of product values, and obtain the correlation value of the given harmonic based on an output signal of the low-pass filter (See Para[0125] The processor may analyze the spectral content of the modulated signal 2146 and may determine filter characteristics, such as filter coefficients, for the low-pass filter 2125. In this way, the processor 2126 may configure the low-pass filter 2125 so that the low-pass filter may filter out one or more noise harmonics and avoid folding of those harmonics in the output signal after the limiter 2127.).	It would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention to modify Furmanski wherein the signal processor is configured to operate a low-pass filter on the time-sequence of product values, and obtain the correlation value of the given harmonic based on an output signal of the low-pass filter such as that of Moloudi.	One of ordinary skill in the art would have been motivated to modify Furmanski because using a low pass filter would filter out one or more noise harmonics and avoid folding of those harmonics in the output signal after the limiter and improve the signal.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050.  The examiner can normally be reached on M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863